UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2016 FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-23976 (Commission File Number) 54-1232965 (IRS Employer Identification No.) 112 West King Street Strasburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (540) 465-9121 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 26, 2016, the First National Corporation (the “Company”) issued a press release reporting its financial results for the period ended December 31, 2015. A copy of the press release is being furnished as an exhibit to this report and is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibit is being furnished pursuant to Item 2.02 above. Exhibit No.Description 99.1Press Release dated January 26, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST NATIONAL CORPORATION (Registrant) January 28, 2016 By: /s/ M. Shane Bell M. Shane Bell Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1Press Release dated January 26, 2016
